
	

113 HR 315 IH: Synthetic Cathinones Control Act of 2013
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 315
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the placement of certain synthetic drugs
		  on Schedule I under the Controlled Substances Act.
	
	
		1.Short titleThis Act may be cited as the
			 Synthetic Cathinones Control Act of
			 2013.
		2.Addition of
			 synthetic drugs to Schedule I of the Controlled Substances Act
			(a)In
			 generalNotwithstanding any
			 other provision of the Controlled Substances Act (21 U.S.C. 801 et seq.), the
			 Attorney General shall, not later than 60 days after the date of the enactment
			 of this Act, issue a final order that schedules the following substances on
			 schedule I under section 202(c) of that Act (21 U.S.C. 812(c)):
				(1)3,4-methylenedioxymethcathinone
			 (meth­yl­one).
				(2)Naphthylpyrovalerone
			 (naphyrone).
				(3)4-fluoromethcathinone
			 (flephedrone).
				(4)4-methoxymethcathinone
			 (methedrone; Bk–PMMA).
				(5)Ethcathinone
			 (N-ethylcathinone).
				(6)3,4-methylenedioxyethcathinone
			 (ethylone).
				(7)Beta-keto-N-methyl-3,4-benzo­di­oxy­oly­bu­tan­amine
			 (butylone).
				(8)N,N-dimethylcathinone
			 (metamfepramone).
				(9)Alpha-pyrrolidinopropiophenone
			 (alpha-PPP).
				(10)4-methoxy-alphapyrrolidinopropiophenone
			 (MOPPP).
				(11)3,4-meth­yl­ene­di­oxy­alpha­pyrrol­idino­pro­pio­phe­none
			 (MDPPP).
				(12)Alpha-pyrrolidinovalerophenone
			 (alpha-PVP).
				(13)6,7-dihydro-5H-indeno[5,6-d][1,3]dioxol-6-amine
			 (MDAI).
				(14)3-fluoromethcathinone.
				(15)4′-methyl-α-pyrrolidinobutiophenone
			 (MPBP).
				(b)Conforming
			 amendment To remove deadwoodSubsection (c) of section 202 of the
			 Controlled Substances Act (21 U.S.C. 802) is amended to read as follows:
				
					(c)Cross reference
				to Schedules of Controlled SubstancesSchedules I, II, III, IV, and V shall
				consist of the drugs and other substances (by whatever official name, common or
				usual name, chemical name, or brand name designated) that are set forth in the
				respective schedules in part 1308 of title 21, Code of Federal Regulations, as
				they may be amended from time to time, or in any successor
				regulation.
					.
			
